Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17693699. Claims 1-20 are canceled. Claims 21-40 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 21 is/are drawn to method (i.e., a process), claim(s) 35 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 28 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 21, 28, and 35 is/are drawn to one of the statutory categories of invention. 
Claims 21-40 are directed to receiving request for content by identifying a notification for the request content using a push notification and displaying content in the identified area based on the request. Specifically, the claims recite receiving a request for content from a mobile application, the request including an identification of an area for display in the mobile application; identifying a notification for the request for content, the notification comprising a push notification received by another mobile application; reformatting the notification into a responsive content item based on the identification of the area for display in the request for content; and sending the responsive content item to the mobile application in response to the request, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as content exchange executing on a mobile device, non-transitory computer-readable storage medium, computer processor, processor, device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the content exchange executing on a mobile device, non-transitory computer-readable storage medium, computer processor, processor, device perform(s) the steps or functions of receiving a request for content from a mobile application, the request including an identification of an area for display in the mobile application; identifying a notification for the request for content, the notification comprising a push notification received by another mobile application; reformatting the notification into a responsive content item based on the identification of the area for display in the request for content; and sending the responsive content item to the mobile application in response to the request. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a content exchange executing on a mobile device, non-transitory computer-readable storage medium, computer processor, processor, device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving request for content by identifying a notification for the request content using a push notification and displaying content in the identified area based on the request. As discussed above, taking the claim elements separately, the content exchange executing on a mobile device, non-transitory computer-readable storage medium, computer processor, processor, device perform(s) the steps or functions of receiving a request for content from a mobile application, the request including an identification of an area for display in the mobile application; identifying a notification for the request for content, the notification comprising a push notification received by another mobile application; reformatting the notification into a responsive content item based on the identification of the area for display in the request for content; and sending the responsive content item to the mobile application in response to the request. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving request for content by identifying a notification for the request content using a push notification and displaying content in the identified area based on the request. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 22-27, 29-34, and 36-40 further describe the abstract idea of receiving request for content by identifying a notification for the request content using a push notification and displaying content in the identified area based on the request. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 21-24, 26-31, 33, 35-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smirnov, (U.S. Patent Application Publication No. 20160350810).

Regarding Claim 21, Smirnov teaches a method comprising: receiving, at a content exchange (Fig. 1 Advertising server 145) executing on a mobile device (Fig. 1 mobile device 110), a request for content from a mobile application (Fig. 1 mobile app 120), and (0003: receives user input via the messaging area of the advertisement and, in response, sends a first text-based message to an advertising server associated with the advertisement without affecting the context of the mobile app. In response to sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area), the request including an identification of an area for display in the mobile application (0001: enabling mobile devices to provide mobile messaging areas within online advertisements, and more specifically relates to enabling an advertisement displayed within a mobile app presented by the mobile device to make use of a push notification channel of the mobile app),identifying, by the content exchange, a notification for the request for content (0001: enabling mobile devices to provide mobile messaging areas within online advertisements, and more specifically relates to enabling an advertisement displayed within a mobile app presented by the mobile device to make use of a push notification channel of the mobile app), the notification comprising a push notification (0021: The information sent from the application server 150 to the mobile device 110 may be sent via one or more push notifications. These push notifications may be sent via the push server 140, which provides a push notification service. A push notification allows, for example, the application server 150 to communicate with the mobile device 110, even if the mobile device 110 has not explicitly asked for any particular push notification. In order for the application server 150 to send a push notification to the mobile device 110, typically a mobile app 120 on the mobile device 110 provides the application server 150 with appropriate credentials that can be given to the push server 140, so that the push server 140 will know that the mobile device 110 has authorized receiving such push notifications, and so the push server 140 can direct the application server's 150 message to the correct mobile device 110. These credentials may initially be obtained from the push server 140 by the mobile device 110 as part of a mobile app-initiated registration process, which will be explained in further detail below) received by another mobile application installed (0031: The operating system 115 may handle the received push notification in a variety of ways. If the mobile app 120 is still running and actively displayed on the mobile device 110, the operating system 115 may merely forward the advertiser's response to the mobile app 120, which the mobile app 120 subsequently forwards to the ad module 305 for presentation within the messaging area 135 of the advertisement 125 (step 224). If the advertisement 125 has been switched out since the user provided the user input, presentation of the advertiser's response may require the advertisement 125 to be switched back in. If the user has switched to another mobile app since sending the message to the advertising server 145, the operating system 115 may display a visual notification itself that, when tapped by the user, causes the mobile app 120 to be redisplayed to the user so that the advertiser's response may be viewed within the messaging area 135) on the mobile device (0020: The application server 150 may execute a service remotely from the mobile device 110 in support of the mobile app 120. For example, the mobile app 120 may be a weather app, and the application server 150 may execute a weather service that determines the weather for multiple geographies and provides the mobile device 110 with information via the Internet about the weather in the geography where the mobile device 110 is presently located. For another example, the mobile app 120 may be a news app, and the application server 150 may execute a news aggregation service that provides the mobile device 110 with news articles via the Internet that relate to the interests and locality of a user of the mobile device 110. Thus, the mobile app 120 and application server 150 may communicate with each other via the Internet and may cooperate to enhance the functionality of the mobile app 120 for a user of the mobile device 110); (0061: At 314, the mobile application server 106 may provide one or more populated notification templates to the mobile device 102. The mobile device 102 may, upon execution of the mobile application, display content from the populated notification template in a manner indicated in the notification template. For example, the populated notification template may include an indication of particular information as well as an indication of where/how that information is to be presented. In some embodiments, the notification template may include computer-executable code configured to cause, when executed by a processor, the mobile device to execute an action with respect to the content of the notification template. In some embodiments, the notification template may be provided to the mobile device 102 upon determining that each of the conditions in a set of conditions has been met. For example, a populated notification template may include one or more conditions upon which it is to be presented. In this example, content from the notification template may be presented upon detecting that each of the one or more conditions has been met. By way of illustration, a notification template may include content related to an offer to be presented to a user of the mobile device 102 upon determining that the user has performed some action (e.g., visited a location, conducted a transaction, completed the terms of a different offer, etc.), and (0072),reformatting, by the content exchange, the notification into a responsive content item based on the identification of the area for display in the request for content; and (0029: The ad module 305 then sends a message received from the user to the advertising server 145, for example, to ask a question about something that was in the media 130 of the ad (step 218). For example, the user may provide input to ask what sizes an advertised product comes in, or may ask for pricing information, or whether the advertised product is compatible with the mobile device 110. Having provided this input, the user may continue using the mobile app 120 for other purposes, e.g., by continuing to use a workspace 210 within the mobile app 120, may close the mobile app 120, or may switch to a different mobile app, as desired. In addition, the advertisement 125 may be switched out by the ad module 305 ), (0004: receiving a push notification addressed to the mobile app from an advertising server associated with the advertisement; and displaying text, comprised within the push notification, within a messaging area of the advertisement), (0005: receiving the push notification in response to transmitting user input received via the messaging area of the advertisement to the advertising server. In an embodiment, the user input is received via the messaging area without causing a change in context to the mobile app. In an embodiment, the method further comprises closing the mobile app subsequent to transmitting the user input, and in response to receiving the push notification, launching the mobile app in order to redisplay the user input within the messaging area of the advertisement within the mobile app. In an embodiment, the method further comprises removing the mobile app from display subsequent to transmitting the user input, and in response to receiving the push notification, redisplaying the user input within the messaging area of the advertisement within the mobile app. In an embodiment, the method further comprises replacing the advertisement with a different advertisement after transmitting the user input, and redisplaying the advertisement in response to receiving the push notification), (0018: The mobile app 120 may display an advertisement 125 within the context of the mobile app 120. For example, the mobile app 120 may reserve a portion of the mobile device's 110 physical display for presenting the advertisement 125, or may dynamically shrink a workspace of the mobile app 120 in order to accommodate the advertisement 125 as needed. Thus, the advertisement 125 may be displayed in a manner that does not interfere with the workspace of the mobile app 120 (or interferes with the workspace within the context of the mobile app 120 to only a slight degree), sending, by the content exchange, the responsive content item to the mobile application in response to the request; (Fig. 2), (0003: sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area), and (0004: displaying, within a mobile app, an advertisement comprising a messaging area; receiving a push notification addressed to the mobile app from an advertising server associated with the advertisement; and displaying text, comprised within the push notification, within a messaging area of the advertisement), and (0033: displaying, within a mobile app 120, an advertisement 125 comprising a messaging area 135 (block 410); receiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)).

Regarding Claim 22, Smirnov teaches the method of claim 21, wherein the identifying the notification comprises retrieving a push notification stored locally in a database on the mobile device (0018: locally storing common ad content) and (0031: the advertisement 125 may store the conversation history in a memory of the mobile device 110), the push notification associated with a second mobile application stored on the mobile device; (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)).

Regarding Claim 23, Smirnov teaches the method of claim 22, further comprising: intercepting, by the content exchange, a notification associated with one of a second mobile application stored on the mobile device; and (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)),caching, by the content exchange, the notification in the database; (0023: advertising server 145 may store advertisements).

Regarding Claim 24, Smirnov teaches the method of claim 21, the receiving a request for content comprising receiving a request to insert content into a predefined slot in response to detecting that the predefined slot is presented on a screen of the mobile device executing the mobile application; (0003: the mobile device receives user input via the messaging area of the advertisement and, in response, sends a first text-based message to an advertising server associated with the advertisement without affecting the context of the mobile app. In response to sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area).

Regarding Claim 26, Smirnov teaches the method of claim 21, the identifying the notification for the request for content comprising issuing a request one or more other mobile applications stored on the mobile device, the request causing the one or more mobile applications to transmit notifications to the content exchange; (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)).

Regarding Claim 27, Smirnov teaches the method of claim 21, further comprising: recording, by the content exchange, user engagement data with the notification; and (0023: The advertising server 145 may store advertisements 125 for display on the mobile device 110 and transmit those advertisements 125 to the mobile device 110 upon request. Additionally or alternatively, the advertising server 145 may interface with a customer relationship management system for managing engagements with users (e.g., potential and/or existing customers). The advertising server 145 may also send and receive messages, to/from the mobile device 110, pertaining to one or more of the displayed advertisements 125. As will be explained in more detail below, the messages sent to the advertising server 145 may be text-based, anonymous, and/or asynchronous to messages received from the advertising server 145, which may also be text-based. The messages sent from the advertising server 145 may be supplied by a customer service representative supporting products and/or services corresponding to the one or more displayed advertisements 125. For example, a customer service representative may access the advertising server 145 via a web interface in order to view messages sent from the mobile device 110, and/or in order to craft an appropriate response thereto),periodically syncing, by the content exchange, the user engagement data with a remote server; (0018: an advertising code module may be responsible for acquiring and displaying the advertisement 125. The advertising code module may also be responsible for swapping the advertisement 125 out periodically).

Regarding Claim 28, Smirnov teaches a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining steps of: receiving, at a content exchange (Fig. 1 Advertising server 145) executing on a mobile device (Fig. 1 mobile device 110), a request for content from a mobile application (Fig. 1 mobile app 120), and (0003: receives user input via the messaging area of the advertisement and, in response, sends a first text-based message to an advertising server associated with the advertisement without affecting the context of the mobile app. In response to sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area), the request including an identification of an area for display in the mobile application (0001: enabling mobile devices to provide mobile messaging areas within online advertisements, and more specifically relates to enabling an advertisement displayed within a mobile app presented by the mobile device to make use of a push notification channel of the mobile app),identifying, by the content exchange, a notification for the request for content (0001: enabling mobile devices to provide mobile messaging areas within online advertisements, and more specifically relates to enabling an advertisement displayed within a mobile app presented by the mobile device to make use of a push notification channel of the mobile app), the notification comprising a push notification (0021: The information sent from the application server 150 to the mobile device 110 may be sent via one or more push notifications. These push notifications may be sent via the push server 140, which provides a push notification service. A push notification allows, for example, the application server 150 to communicate with the mobile device 110, even if the mobile device 110 has not explicitly asked for any particular push notification. In order for the application server 150 to send a push notification to the mobile device 110, typically a mobile app 120 on the mobile device 110 provides the application server 150 with appropriate credentials that can be given to the push server 140, so that the push server 140 will know that the mobile device 110 has authorized receiving such push notifications, and so the push server 140 can direct the application server's 150 message to the correct mobile device 110. These credentials may initially be obtained from the push server 140 by the mobile device 110 as part of a mobile app-initiated registration process, which will be explained in further detail below) received by another mobile application installed (0031: The operating system 115 may handle the received push notification in a variety of ways. If the mobile app 120 is still running and actively displayed on the mobile device 110, the operating system 115 may merely forward the advertiser's response to the mobile app 120, which the mobile app 120 subsequently forwards to the ad module 305 for presentation within the messaging area 135 of the advertisement 125 (step 224). If the advertisement 125 has been switched out since the user provided the user input, presentation of the advertiser's response may require the advertisement 125 to be switched back in. If the user has switched to another mobile app since sending the message to the advertising server 145, the operating system 115 may display a visual notification itself that, when tapped by the user, causes the mobile app 120 to be redisplayed to the user so that the advertiser's response may be viewed within the messaging area 135) on the mobile device; (0020: The application server 150 may execute a service remotely from the mobile device 110 in support of the mobile app 120. For example, the mobile app 120 may be a weather app, and the application server 150 may execute a weather service that determines the weather for multiple geographies and provides the mobile device 110 with information via the Internet about the weather in the geography where the mobile device 110 is presently located. For another example, the mobile app 120 may be a news app, and the application server 150 may execute a news aggregation service that provides the mobile device 110 with news articles via the Internet that relate to the interests and locality of a user of the mobile device 110. Thus, the mobile app 120 and application server 150 may communicate with each other via the Internet and may cooperate to enhance the functionality of the mobile app 120 for a user of the mobile device 110); (0061: At 314, the mobile application server 106 may provide one or more populated notification templates to the mobile device 102. The mobile device 102 may, upon execution of the mobile application, display content from the populated notification template in a manner indicated in the notification template. For example, the populated notification template may include an indication of particular information as well as an indication of where/how that information is to be presented. In some embodiments, the notification template may include computer-executable code configured to cause, when executed by a processor, the mobile device to execute an action with respect to the content of the notification template. In some embodiments, the notification template may be provided to the mobile device 102 upon determining that each of the conditions in a set of conditions has been met. For example, a populated notification template may include one or more conditions upon which it is to be presented. In this example, content from the notification template may be presented upon detecting that each of the one or more conditions has been met. By way of illustration, a notification template may include content related to an offer to be presented to a user of the mobile device 102 upon determining that the user has performed some action (e.g., visited a location, conducted a transaction, completed the terms of a different offer, etc.), and (0072),reformatting, by the content exchange, the notification into a responsive content item based on the identification of the area for display in the request for content; and (0029: The ad module 305 then sends a message received from the user to the advertising server 145, for example, to ask a question about something that was in the media 130 of the ad (step 218). For example, the user may provide input to ask what sizes an advertised product comes in, or may ask for pricing information, or whether the advertised product is compatible with the mobile device 110. Having provided this input, the user may continue using the mobile app 120 for other purposes, e.g., by continuing to use a workspace 210 within the mobile app 120, may close the mobile app 120, or may switch to a different mobile app, as desired. In addition, the advertisement 125 may be switched out by the ad module 305 ), (0004: receiving a push notification addressed to the mobile app from an advertising server associated with the advertisement; and displaying text, comprised within the push notification, within a messaging area of the advertisement), (0005: receiving the push notification in response to transmitting user input received via the messaging area of the advertisement to the advertising server. In an embodiment, the user input is received via the messaging area without causing a change in context to the mobile app. In an embodiment, the method further comprises closing the mobile app subsequent to transmitting the user input, and in response to receiving the push notification, launching the mobile app in order to redisplay the user input within the messaging area of the advertisement within the mobile app. In an embodiment, the method further comprises removing the mobile app from display subsequent to transmitting the user input, and in response to receiving the push notification, redisplaying the user input within the messaging area of the advertisement within the mobile app. In an embodiment, the method further comprises replacing the advertisement with a different advertisement after transmitting the user input, and redisplaying the advertisement in response to receiving the push notification), (0018: The mobile app 120 may display an advertisement 125 within the context of the mobile app 120. For example, the mobile app 120 may reserve a portion of the mobile device's 110 physical display for presenting the advertisement 125, or may dynamically shrink a workspace of the mobile app 120 in order to accommodate the advertisement 125 as needed. Thus, the advertisement 125 may be displayed in a manner that does not interfere with the workspace of the mobile app 120 (or interferes with the workspace within the context of the mobile app 120 to only a slight degree),sending, by the content exchange, the responsive content item to the mobile application in response to the request; (Fig. 2), (0003: sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area), and (0004: displaying, within a mobile app, an advertisement comprising a messaging area; receiving a push notification addressed to the mobile app from an advertising server associated with the advertisement; and displaying text, comprised within the push notification, within a messaging area of the advertisement), and (0033: displaying, within a mobile app 120, an advertisement 125 comprising a messaging area 135 (block 410); receiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)).

Regarding Claim 29, Smirnov teaches the non-transitory computer-readable storage medium of claim 28, wherein the identifying the notification comprises retrieving a push notification stored locally in a database on the mobile device (0018: locally storing common ad content) and (0031: the advertisement 125 may store the conversation history in a memory of the mobile device 110), the push notification associated with a second mobile application stored on the mobile device; (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)).

Regarding Claim 30, Smirnov teaches the non-transitory computer-readable storage medium of claim 29, the steps further comprising: intercepting, by the content exchange, a notification associated with one of a second mobile application stored on the mobile device; and (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)),caching, by the content exchange, the notification in the database; (0023: advertising server 145 may store advertisements).

Regarding Claim 31, Smirnov teaches the non-transitory computer-readable storage medium of claim 28, the receiving a request for content comprising receiving a request to insert content into a predefined slot in response to detecting that the predefined slot is presented on a screen of the mobile device executing the mobile application; (0003: the mobile device receives user input via the messaging area of the advertisement and, in response, sends a first text-based message to an advertising server associated with the advertisement without affecting the context of the mobile app. In response to sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area).

Regarding Claim 33, Smirnov teaches the non-transitory computer-readable storage medium of claim 28, the identifying the notification for the request for content comprising issuing a request one or more other mobile applications stored on the mobile device, the request causing the one or more mobile applications to transmit notifications to the content exchange; (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)).

Regarding Claim 35, Smirnov teaches a device comprising: a processor (0061: processor) configured to: receive, at a content exchange (Fig. 1 Advertising server 145) executing on a mobile device (Fig. 1 mobile device 110),  a request for content from a mobile application (Fig. 1 mobile app 120), and (0003: receives user input via the messaging area of the advertisement and, in response, sends a first text-based message to an advertising server associated with the advertisement without affecting the context of the mobile app. In response to sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area), the request including an identification of an area for display in the mobile application (0001: enabling mobile devices to provide mobile messaging areas within online advertisements, and more specifically relates to enabling an advertisement displayed within a mobile app presented by the mobile device to make use of a push notification channel of the mobile app),identify, by the content exchange, a notification for the request for content (0001: enabling mobile devices to provide mobile messaging areas within online advertisements, and more specifically relates to enabling an advertisement displayed within a mobile app presented by the mobile device to make use of a push notification channel of the mobile app), the notification comprising a push notification (0021: The information sent from the application server 150 to the mobile device 110 may be sent via one or more push notifications. These push notifications may be sent via the push server 140, which provides a push notification service. A push notification allows, for example, the application server 150 to communicate with the mobile device 110, even if the mobile device 110 has not explicitly asked for any particular push notification. In order for the application server 150 to send a push notification to the mobile device 110, typically a mobile app 120 on the mobile device 110 provides the application server 150 with appropriate credentials that can be given to the push server 140, so that the push server 140 will know that the mobile device 110 has authorized receiving such push notifications, and so the push server 140 can direct the application server's 150 message to the correct mobile device 110. These credentials may initially be obtained from the push server 140 by the mobile device 110 as part of a mobile app-initiated registration process, which will be explained in further detail below) received by another mobile application installed (0031: The operating system 115 may handle the received push notification in a variety of ways. If the mobile app 120 is still running and actively displayed on the mobile device 110, the operating system 115 may merely forward the advertiser's response to the mobile app 120, which the mobile app 120 subsequently forwards to the ad module 305 for presentation within the messaging area 135 of the advertisement 125 (step 224). If the advertisement 125 has been switched out since the user provided the user input, presentation of the advertiser's response may require the advertisement 125 to be switched back in. If the user has switched to another mobile app since sending the message to the advertising server 145, the operating system 115 may display a visual notification itself that, when tapped by the user, causes the mobile app 120 to be redisplayed to the user so that the advertiser's response may be viewed within the messaging area 135) on the mobile device (0020: The application server 150 may execute a service remotely from the mobile device 110 in support of the mobile app 120. For example, the mobile app 120 may be a weather app, and the application server 150 may execute a weather service that determines the weather for multiple geographies and provides the mobile device 110 with information via the Internet about the weather in the geography where the mobile device 110 is presently located. For another example, the mobile app 120 may be a news app, and the application server 150 may execute a news aggregation service that provides the mobile device 110 with news articles via the Internet that relate to the interests and locality of a user of the mobile device 110. Thus, the mobile app 120 and application server 150 may communicate with each other via the Internet and may cooperate to enhance the functionality of the mobile app 120 for a user of the mobile device 110); (0061: At 314, the mobile application server 106 may provide one or more populated notification templates to the mobile device 102. The mobile device 102 may, upon execution of the mobile application, display content from the populated notification template in a manner indicated in the notification template. For example, the populated notification template may include an indication of particular information as well as an indication of where/how that information is to be presented. In some embodiments, the notification template may include computer-executable code configured to cause, when executed by a processor, the mobile device to execute an action with respect to the content of the notification template. In some embodiments, the notification template may be provided to the mobile device 102 upon determining that each of the conditions in a set of conditions has been met. For example, a populated notification template may include one or more conditions upon which it is to be presented. In this example, content from the notification template may be presented upon detecting that each of the one or more conditions has been met. By way of illustration, a notification template may include content related to an offer to be presented to a user of the mobile device 102 upon determining that the user has performed some action (e.g., visited a location, conducted a transaction, completed the terms of a different offer, etc.), and (0072),reformat, by the content exchange, the notification into a responsive content item based on the identification of the area for display in the request for content; and (0029: The ad module 305 then sends a message received from the user to the advertising server 145, for example, to ask a question about something that was in the media 130 of the ad (step 218). For example, the user may provide input to ask what sizes an advertised product comes in, or may ask for pricing information, or whether the advertised product is compatible with the mobile device 110. Having provided this input, the user may continue using the mobile app 120 for other purposes, e.g., by continuing to use a workspace 210 within the mobile app 120, may close the mobile app 120, or may switch to a different mobile app, as desired. In addition, the advertisement 125 may be switched out by the ad module 305 ), (0004: receiving a push notification addressed to the mobile app from an advertising server associated with the advertisement; and displaying text, comprised within the push notification, within a messaging area of the advertisement), (0005: receiving the push notification in response to transmitting user input received via the messaging area of the advertisement to the advertising server. In an embodiment, the user input is received via the messaging area without causing a change in context to the mobile app. In an embodiment, the method further comprises closing the mobile app subsequent to transmitting the user input, and in response to receiving the push notification, launching the mobile app in order to redisplay the user input within the messaging area of the advertisement within the mobile app. In an embodiment, the method further comprises removing the mobile app from display subsequent to transmitting the user input, and in response to receiving the push notification, redisplaying the user input within the messaging area of the advertisement within the mobile app. In an embodiment, the method further comprises replacing the advertisement with a different advertisement after transmitting the user input, and redisplaying the advertisement in response to receiving the push notification), (0018: The mobile app 120 may display an advertisement 125 within the context of the mobile app 120. For example, the mobile app 120 may reserve a portion of the mobile device's 110 physical display for presenting the advertisement 125, or may dynamically shrink a workspace of the mobile app 120 in order to accommodate the advertisement 125 as needed. Thus, the advertisement 125 may be displayed in a manner that does not interfere with the workspace of the mobile app 120 (or interferes with the workspace within the context of the mobile app 120 to only a slight degree),send, by the content exchange, the responsive content item to the mobile application in response to the request; (Fig. 2), (0003: sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area), and (0004: displaying, within a mobile app, an advertisement comprising a messaging area; receiving a push notification addressed to the mobile app from an advertising server associated with the advertisement; and displaying text, comprised within the push notification, within a messaging area of the advertisement), and (0033: displaying, within a mobile app 120, an advertisement 125 comprising a messaging area 135 (block 410); receiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)).

Regarding Claim 36, Smirnov teaches the device of claim 35, wherein the identifying the notification comprises retrieving a push notification stored locally in a database on the mobile device (0018: locally storing common ad content) and (0031: the advertisement 125 may store the conversation history in a memory of the mobile device 110), the push notification associated with a second mobile application stored on the mobile device; (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)).

Regarding Claim 37, Smirnov teaches the device of claim 35, the processor further configured to: intercept, by the content exchange, a notification associated with one of a second mobile application stored on the mobile device; and (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)),cache, by the content exchange, the notification in the database; (0023: advertising server 145 may store advertisements).

Regarding Claim 38, Smirnov teaches the device of claim 35, the receiving a request for content comprising receiving a request to insert content into a predefined slot in response to detecting that the predefined slot is presented on a screen of the mobile device executing the mobile application; (0003: the mobile device receives user input via the messaging area of the advertisement and, in response, sends a first text-based message to an advertising server associated with the advertisement without affecting the context of the mobile app. In response to sending the text-based message, the mobile device receives a response from the advertising server over a push-notification channel of the mobile app and displays a second text-based message to the user via the messaging area).

Regarding Claim 40, Smirnov teaches the device of claim 35, the identifying the notification for the request for content comprising issuing a request one or more other mobile applications stored on the mobile device, the request causing the one or more mobile applications to transmit notifications to the content exchange; (0031:  the user is free to exchange messages with the customer service representative without impacting their current mobile app 120 context, and further, may close the mobile app 120 or switch to other mobile apps without losing the ability to communicate anonymously and asynchronously with the customer service representative. Further, the advertisement 125 may store the conversation history in a memory of the mobile device 110, so that the conversation history is not lost when the user switches to another mobile app, or closes the mobile app 120 that includes the advertisement 125… 0033: eceiving a push notification addressed to the mobile app 120 from an advertising server 145 associated with the advertisement 125 (block 420); and displaying text, comprised within the push notification, within a messaging area 135 of the advertisement 125 (block 430)… 0034: the mobile device 110 installing a mobile app 120 (block 505) and registering with a push server 140 (block 510). By registering with the push server 140, the mobile device 110 obtains push notification credentials, which the mobile device 110 provides to an ad module 305 of the mobile app 120 (block 515). The ad module 305 of the mobile app 120 forwards the push notification credentials to an advertising server 145 (block 520). The mobile device 110 then obtains an advertisement 125, (e.g., by sending a request to the advertising server 145 and receiving the advertisement 125 in response) and displays the received advertisement 125 to the user (block 525). The received advertisement 125 comprises a messaging area 135. The mobile device 110 receives user input via this messaging area 135 without causing a change in context to the mobile app 120 (block 530). This user input may be, for example, a question directed to a customer service representative associated with the displayed advertisement 125. The mobile device 110, having received the user input, transmits the user input to the advertising server 145 (block 535)).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 32, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov, (U.S. Patent Application Publication No. 20160350810) in view of Sjolander, (U.S. Patent Application Publication No. 20170308518).
	As to Claim 25, Smirnov and Sjolander teach the method of claim 21.
Smirnov further teaches the reformatting comprising: extracting, by the content exchange, a payload from the notification; (0025: The operating system 115 sends the registration request to the push server 140 (step 204). In response to the request, the push server 140 generates and returns a device token to the operating system 115 of the mobile device 110 (step 206). The device token may be used as push notification credentials that demonstrate that an associated request for a push notification is authorized by the mobile device 110. Thus, push requests received by the push server 140 that comprise the device token may be sent to the mobile device 110.),.
Smirnov does not teach selecting, by the content exchange, a template based on slot parameters included in the request for content; and
inserting by the content exchange, data from the payload into the template.
However Sjolander teaches selecting, by the content exchange, a template based on slot parameters included in the request for content; and (0053: Dynamic page templates may also specify combinations of positions of slots relative to each other and formatting of content within one or more slots. A dynamic page template may specify both positions of slots relative to each other within a page and formatting of content presented within slots on the page. Alternatively, a dynamic page template specifies positions of slots relative to each other within a page, while one or more additional page templates specify formatting of content within various slots on the page. An additional page templates specifying formatting content within a slot on page may be determined based on one or more characteristics of the slot, such as a size of slot. For example, a dynamic page template is selected to present content in slots on a page having a particular size, while an alternative page template is selected to present content in other slots on the page having a different size. A page template specifying positions of slots relative to each other within a page may identify additional page templates for presenting content via one or more slots within the page), and (0024: identifies a maintained dynamic page template and presents the content to the user based on layout and formatting information in the identified dynamic page template. For example, the digital magazine server 140 presents a page of a digital magazine in which content items from the digital magazine server 140 have positions relative to each other that are specified by the identified dynamic page template. As further described below in conjunction with FIG. 7, the application 136 may replace maintained dynamic page templates with additional dynamic page templates from the digital magazine server 140 or obtain additional dynamic page templates from the digital magazine server 140 to modify how content is presented by the application 136.), and (0029: The template store 210 includes page templates each describing a spatial arrangement (“layout”) of content items relative to each other on a page for presentation by a client device 130. A page template includes one or more slots, each configured to present one or more content items. In some embodiments, slots in a page template may be configured to present a particular type of content item or to present a content item having one or more specified characteristics. For example, a slot in a page template is configured to present an image while another slot in the page template is configured to present text data. Each slot has a size (e.g., small, medium, or large) and an aspect ratio. One or more page templates may be associated with types of client devices 130, allowing content items to be presented in different relative locations and with different sizes when the content items are viewed using different client devices 130. Additionally, page templates may be associated with sources 110, allowing a source 110 to specify the format of pages presenting content items received from the source 110. For example, an online retailer is associated with a page template to allow the online retailer to present content items via the digital magazine server 140 with a specific organization. Examples of page templates are further described in U.S. patent application Ser. No. 13/187,840, filed on Jul. 21, 2011, and U.S. patent application Ser. No. 13/938,227, filed on Jul. 9, 2013, each of which is hereby incorporated by reference in its entirety.),inserting (0030: formatting of content presented within one or more slots), by the content exchange, data from the payload into the template; (0025: receives content items from one or more sources 110, generates pages in a digital magazine by processing the received content, and provides the pages to the client device 130. As further described below in conjunction with FIG. 2, the digital magazine server 140 generates one or more pages for presentation to a user based on content items obtained from one or more sources 110 and information describing organization and presentation of content items. For example, the digital magazine server 140 determines a page layout specifying positioning of content items relative to each other based on information associated with a user and generates a page including the content items arranged according to the determined layout for presentation to the user via the client device 130. This allows the user to access content items via the client device 130 in a format that enhances the user's interaction with and consumption of the content items. For example, the digital magazine server 140 provides a user with content items in a format similar to the format used by print magazines. By presenting content items in a format similar to a print magazine, the digital magazine server 140 allows a user to interact with content items from multiple sources 110 via the client device 130 with less inconvenience from horizontally or vertically scrolling to access various content items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smirnov to include inserting by the content exchange, data from the payload into the template of Sjolander. Motivation to do so comes from the knowledge well known in the art that s inserting by the content exchange, data from the payload into the template would provide more data which would help the determination of an accurate content to be displayed which would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 32, Smirnov and Sjolander teach the the non-transitory computer-readable storage medium of claim 28.
Smirnov further teaches the reformatting comprising: extracting, by the content exchange, a payload from the notification; (0025: The operating system 115 sends the registration request to the push server 140 (step 204). In response to the request, the push server 140 generates and returns a device token to the operating system 115 of the mobile device 110 (step 206). The device token may be used as push notification credentials that demonstrate that an associated request for a push notification is authorized by the mobile device 110. Thus, push requests received by the push server 140 that comprise the device token may be sent to the mobile device 110.).
Smirnov does not teach selecting, by the content exchange, a template based on slot parameters included in the request for content; and
inserting by the content exchange, data from the payload into the template.
However Sjolander teaches selecting, by the content exchange, a template based on slot parameters included in the request for content; and (0053: Dynamic page templates may also specify combinations of positions of slots relative to each other and formatting of content within one or more slots. A dynamic page template may specify both positions of slots relative to each other within a page and formatting of content presented within slots on the page. Alternatively, a dynamic page template specifies positions of slots relative to each other within a page, while one or more additional page templates specify formatting of content within various slots on the page. An additional page templates specifying formatting content within a slot on page may be determined based on one or more characteristics of the slot, such as a size of slot. For example, a dynamic page template is selected to present content in slots on a page having a particular size, while an alternative page template is selected to present content in other slots on the page having a different size. A page template specifying positions of slots relative to each other within a page may identify additional page templates for presenting content via one or more slots within the page), and (0024: identifies a maintained dynamic page template and presents the content to the user based on layout and formatting information in the identified dynamic page template. For example, the digital magazine server 140 presents a page of a digital magazine in which content items from the digital magazine server 140 have positions relative to each other that are specified by the identified dynamic page template. As further described below in conjunction with FIG. 7, the application 136 may replace maintained dynamic page templates with additional dynamic page templates from the digital magazine server 140 or obtain additional dynamic page templates from the digital magazine server 140 to modify how content is presented by the application 136.), and (0029: The template store 210 includes page templates each describing a spatial arrangement (“layout”) of content items relative to each other on a page for presentation by a client device 130. A page template includes one or more slots, each configured to present one or more content items. In some embodiments, slots in a page template may be configured to present a particular type of content item or to present a content item having one or more specified characteristics. For example, a slot in a page template is configured to present an image while another slot in the page template is configured to present text data. Each slot has a size (e.g., small, medium, or large) and an aspect ratio. One or more page templates may be associated with types of client devices 130, allowing content items to be presented in different relative locations and with different sizes when the content items are viewed using different client devices 130. Additionally, page templates may be associated with sources 110, allowing a source 110 to specify the format of pages presenting content items received from the source 110. For example, an online retailer is associated with a page template to allow the online retailer to present content items via the digital magazine server 140 with a specific organization. Examples of page templates are further described in U.S. patent application Ser. No. 13/187,840, filed on Jul. 21, 2011, and U.S. patent application Ser. No. 13/938,227, filed on Jul. 9, 2013, each of which is hereby incorporated by reference in its entirety.),inserting (0030: formatting of content presented within one or more slots), by the content exchange, data from the payload into the template; (0025: receives content items from one or more sources 110, generates pages in a digital magazine by processing the received content, and provides the pages to the client device 130. As further described below in conjunction with FIG. 2, the digital magazine server 140 generates one or more pages for presentation to a user based on content items obtained from one or more sources 110 and information describing organization and presentation of content items. For example, the digital magazine server 140 determines a page layout specifying positioning of content items relative to each other based on information associated with a user and generates a page including the content items arranged according to the determined layout for presentation to the user via the client device 130. This allows the user to access content items via the client device 130 in a format that enhances the user's interaction with and consumption of the content items. For example, the digital magazine server 140 provides a user with content items in a format similar to the format used by print magazines. By presenting content items in a format similar to a print magazine, the digital magazine server 140 allows a user to interact with content items from multiple sources 110 via the client device 130 with less inconvenience from horizontally or vertically scrolling to access various content items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smirnov to include inserting by the content exchange, data from the payload into the template of Sjolander. Motivation to do so comes from the knowledge well known in the art that s inserting by the content exchange, data from the payload into the template would provide more data which would help the determination of an accurate content to be displayed which would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 34, Smirnov and Sjolander teach the the non-transitory computer-readable storage medium of claim 28.
Smirnov further teaches periodically syncing, by the content exchange, the user engagement data with a remote server; (0018: an advertising code module may be responsible for acquiring and displaying the advertisement 125. The advertising code module may also be responsible for swapping the advertisement 125 out periodically).
Smirnov does not teach recording, by the content exchange, user engagement data with the notification; and .
However Sjolander teaches recording, by the content exchange, user engagement data with the notification; and (0053: Dynamic page templates may also specify combinations of positions of slots relative to each other and formatting of content within one or more slots. A dynamic page template may specify both positions of slots relative to each other within a page and formatting of content presented within slots on the page. Alternatively, a dynamic page template specifies positions of slots relative to each other within a page, while one or more additional page templates specify formatting of content within various slots on the page. An additional page templates specifying formatting content within a slot on page may be determined based on one or more characteristics of the slot, such as a size of slot. For example, a dynamic page template is selected to present content in slots on a page having a particular size, while an alternative page template is selected to present content in other slots on the page having a different size. A page template specifying positions of slots relative to each other within a page may identify additional page templates for presenting content via one or more slots within the page), and (0024: identifies a maintained dynamic page template and presents the content to the user based on layout and formatting information in the identified dynamic page template. For example, the digital magazine server 140 presents a page of a digital magazine in which content items from the digital magazine server 140 have positions relative to each other that are specified by the identified dynamic page template. As further described below in conjunction with FIG. 7, the application 136 may replace maintained dynamic page templates with additional dynamic page templates from the digital magazine server 140 or obtain additional dynamic page templates from the digital magazine server 140 to modify how content is presented by the application 136.), and (0029: The template store 210 includes page templates each describing a spatial arrangement (“layout”) of content items relative to each other on a page for presentation by a client device 130. A page template includes one or more slots, each configured to present one or more content items. In some embodiments, slots in a page template may be configured to present a particular type of content item or to present a content item having one or more specified characteristics. For example, a slot in a page template is configured to present an image while another slot in the page template is configured to present text data. Each slot has a size (e.g., small, medium, or large) and an aspect ratio. One or more page templates may be associated with types of client devices 130, allowing content items to be presented in different relative locations and with different sizes when the content items are viewed using different client devices 130. Additionally, page templates may be associated with sources 110, allowing a source 110 to specify the format of pages presenting content items received from the source 110. For example, an online retailer is associated with a page template to allow the online retailer to present content items via the digital magazine server 140 with a specific organization. Examples of page templates are further described in U.S. patent application Ser. No. 13/187,840, filed on Jul. 21, 2011, and U.S. patent application Ser. No. 13/938,227, filed on Jul. 9, 2013, each of which is hereby incorporated by reference in its entirety.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smirnov to include recording, by the content exchange, user engagement data with the notification of Sjolander. Motivation to do so comes from the knowledge well known in the art that s recording, by the content exchange, user engagement data with the notification would provide more data which would help the determination of an accurate content to be displayed which would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 39, Smirnov and Sjolander teach the the device of claim 35.
Smirnov further teaches extracting, by the content exchange, a payload from the notification; (0025: The operating system 115 sends the registration request to the push server 140 (step 204). In response to the request, the push server 140 generates and returns a device token to the operating system 115 of the mobile device 110 (step 206). The device token may be used as push notification credentials that demonstrate that an associated request for a push notification is authorized by the mobile device 110. Thus, push requests received by the push server 140 that comprise the device token may be sent to the mobile device 110.).
Smirnov does not teach selecting, by the content exchange, a template based on slot parameters included in the request for content; and
inserting by the content exchange, data from the payload into the template.
However Sjolander teaches selecting, by the content exchange, a template based on slot parameters included in the request for content; and (0053: Dynamic page templates may also specify combinations of positions of slots relative to each other and formatting of content within one or more slots. A dynamic page template may specify both positions of slots relative to each other within a page and formatting of content presented within slots on the page. Alternatively, a dynamic page template specifies positions of slots relative to each other within a page, while one or more additional page templates specify formatting of content within various slots on the page. An additional page templates specifying formatting content within a slot on page may be determined based on one or more characteristics of the slot, such as a size of slot. For example, a dynamic page template is selected to present content in slots on a page having a particular size, while an alternative page template is selected to present content in other slots on the page having a different size. A page template specifying positions of slots relative to each other within a page may identify additional page templates for presenting content via one or more slots within the page), and (0024: identifies a maintained dynamic page template and presents the content to the user based on layout and formatting information in the identified dynamic page template. For example, the digital magazine server 140 presents a page of a digital magazine in which content items from the digital magazine server 140 have positions relative to each other that are specified by the identified dynamic page template. As further described below in conjunction with FIG. 7, the application 136 may replace maintained dynamic page templates with additional dynamic page templates from the digital magazine server 140 or obtain additional dynamic page templates from the digital magazine server 140 to modify how content is presented by the application 136.), and (0029: The template store 210 includes page templates each describing a spatial arrangement (“layout”) of content items relative to each other on a page for presentation by a client device 130. A page template includes one or more slots, each configured to present one or more content items. In some embodiments, slots in a page template may be configured to present a particular type of content item or to present a content item having one or more specified characteristics. For example, a slot in a page template is configured to present an image while another slot in the page template is configured to present text data. Each slot has a size (e.g., small, medium, or large) and an aspect ratio. One or more page templates may be associated with types of client devices 130, allowing content items to be presented in different relative locations and with different sizes when the content items are viewed using different client devices 130. Additionally, page templates may be associated with sources 110, allowing a source 110 to specify the format of pages presenting content items received from the source 110. For example, an online retailer is associated with a page template to allow the online retailer to present content items via the digital magazine server 140 with a specific organization. Examples of page templates are further described in U.S. patent application Ser. No. 13/187,840, filed on Jul. 21, 2011, and U.S. patent application Ser. No. 13/938,227, filed on Jul. 9, 2013, each of which is hereby incorporated by reference in its entirety.),inserting (0030: formatting of content presented within one or more slots), by the content exchange, data from the payload into the template; (0025: receives content items from one or more sources 110, generates pages in a digital magazine by processing the received content, and provides the pages to the client device 130. As further described below in conjunction with FIG. 2, the digital magazine server 140 generates one or more pages for presentation to a user based on content items obtained from one or more sources 110 and information describing organization and presentation of content items. For example, the digital magazine server 140 determines a page layout specifying positioning of content items relative to each other based on information associated with a user and generates a page including the content items arranged according to the determined layout for presentation to the user via the client device 130. This allows the user to access content items via the client device 130 in a format that enhances the user's interaction with and consumption of the content items. For example, the digital magazine server 140 provides a user with content items in a format similar to the format used by print magazines. By presenting content items in a format similar to a print magazine, the digital magazine server 140 allows a user to interact with content items from multiple sources 110 via the client device 130 with less inconvenience from horizontally or vertically scrolling to access various content items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smirnov to include inserting by the content exchange, data from the payload into the template of Sjolander. Motivation to do so comes from the knowledge well known in the art that s inserting by the content exchange, data from the payload into the template would provide more data which would help the determination of an accurate content to be displayed which would promote an increase in the sales and would therefore make the method/system more profitable.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The Complete Guide to Website Push Notifications for E-commerce” describes “E-commerce businesses use a variety of ways to grow their traffic i.e. new visitors, as well as
engage with their existing traffic i.e. the folks who have already visited your website. These include
exploring various communication channels – email, social media, SMS, push notifications (both
websites and apps); it also involves employing these channels in different kinds of campaigns to
reach and engage users. Let us take a brief look at each of these channels and try to understand
where they prove useful”.

	
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20150012354A1 teaches similar invention which describes a method includes receiving advertisement information and at least one advertisement asset; receiving placement information describing each placement from a plurality of placements; selecting a selected placement from the plurality of placements using the advertisement information and the placement information, and creating a placement specific advertisement using the advertisement asset, the advertisement information, and the placement information.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682